internal_revenue_service number release date index number ----------------------------------------------------- ----------------------- ------------------------------ re ----------------------------------- legend legend department of the treasury washington dc third party communication none date of communication not applicable_person to contact ---------------------------- id no ------------- telephone number -------------------- refer reply to cc psi b04 - plr-102505-12 date date decedent spouse son son’s spouse date date date date date date year year attorney attorney trust trust b ------------------------------------------------ -------------------------- --------------------------- ---------------------- --------------------- --------------------- ------------------- ------------------------ ------------------ ------------------------ ------- ------- ----------------------- ---------------------- ------------------------------------------------------ ------------------------ dear ----------------------------- this letter responds to correspondence dated date requesting an extension of time under sec_301_9100-3 of the procedure and administration regulations to sever trust b into two trusts non-exempt trust b and exempt trust b make a reverse qualified_terminable_interest_property qtip_election under sec_2652 of the internal_revenue_code with respect to exempt trust b and apply the automatic allocation rules to allocate decedent’s generation-skipping_transfer gst_exemption to exempt trust b decedent died on date survived by spouse one child son and grandchildren article iv of decedent’s will provides that upon her death the residue of her estate passes to trust article fourth of trust provides that upon the death of the plr-102505-12 first spouse to die trustee is to divide trust into three separate trusts trust a_trust b and trust c this letter_ruling pertains to trust b article fourth sec_1 paragraph b of trust provides that trust b will consist of an amount equal to the unlimited estate_tax_marital_deduction allowable in computing the federal estate_tax owing as a result of the deceased spouse’s death less the federal state tax value of all other_property interests that qualify for the federal estate_tax_marital_deduction and that pass or have passed from the deceased spouse to the surviving_spouse in any manner and that amount not subject_to federal estate_tax in the deceased spouse’s estate by reason of the unused_credit available at the death of the deceased spouse’s death under sec_2010 under article fourth section iii spouse is to receive the net_income from trust b at least quarter-annually trustee is to pay to or for the benefit of spouse as much of the principal of trust b as reasonably necessary for health maintenance and support of spouse in his accustomed manner of living trustee is also directed to pay spouse such amounts of principal of trust b as spouse may request not to exceed dollar_figure or five percent of the value of trust b at the end of each calendar_year at spouse’s death trust b is to be distributed for the benefit of descendants of decedent and spouse either outright or in trust as the surviving_spouse appoints by will any property not effectively appointed will be distributed to son if son survives for days if son does not survive the remaining trust estate is divided into shares for each of son’s issue to be held in further trust the trustees are authorized to take any_action and make any election in the trustees’ discretion to minimize the tax_liabilities of the trust and the beneficiaries spouse as executor of decedent’s estate retained attorney to advise and assist him in the administration of the estate and to prepare and file decedent's form_706 united_states estate and generation-skipping_transfer_tax return form_706 was timely filed on date on schedule m the estate made the election under sec_2056 qualified_terminable_interest_property for trust b however form_706 did not indicate that trust b was to be severed into an exempt and non-exempt trust the executor did not make a reverse_qtip_election with respect to trust b and accordingly the executor did not allocate decedent’s gst_exemption to any portion of trust b in an affidavit attorney stated that he failed to advise spouse to sever trust b into an exempt trust and non-exempt trust to make the reverse_qtip_election under sec_2652 or to allocate decedent's gst_exemption to any portion of trust b these errors were discovered by spouse in year in the course of seeking estate_planning advice from attorney spouse died on date in year son and son’s spouse are the trustees of trust plr-102505-12 trustees request the following rulings an extension of time to sever trust b under sec_26_2654-1 of the generation-skipping_transfer_tax regulations into exempt trust b and non-exempt trust b an extension of time to make a reverse_qtip_election under sec_2652 with respect to the exempt trust b that decedent’s exemption will be automatically allocated to exempt trust b effective as of the decedent’s date of death under sec_2632 law and analysis sec_2001 imposes a tax on the transfer of the taxable_estate of every decedent who is a citizen or resident_of_the_united_states sec_2056 provides that for purposes of the tax imposed by sec_2001 the value of the taxable_estate shall except as limited by sec_2056 be determined by deducting from the value of the gross_estate an amount equal to the value of any interest in property that passes or has passed_from_the_decedent to the surviving_spouse but only to the extent that such interest is included in determining the value of the gross_estate under sec_2056 no deduction is allowed for an interest passing to the surviving_spouse if on the lapse of time on the occurrence of an event or contingency or on the failure of an event or contingency to occur the interest will terminate or fail under sec_2056 qualified_terminable_interest_property is treated as passing to the surviving_spouse for purposes of sec_2056 and no part of the property is treated as passing to any person other than the surviving_spouse for purposes of sec_2056 qualified_terminable_interest_property is defined under sec_2056 as property which passes from the decedent to the surviving_spouse in which the surviving_spouse has a qualifying_income_interest_for_life and to which an election under sec_2056 applies sec_2056 provides that the surviving_spouse has a qualifying_income_interest_for_life if i the surviving_spouse is entitled to all the income from the property payable annually or at more frequent intervals or has a usufruct interest for plr-102505-12 life in the property and ii no person has a power to appoint any part of the property to any person other than the surviving_spouse sec_2056 provides that an election under sec_2056 with respect to any property shall be made by the executor on the return of tax imposed by sec_2001 such an election once made shall be irrevocable under sec_2044 any property in which the decedent had a qualifying_income_interest_for_life and for which a deduction was allowed under sec_2056 is includible in the decedent’s gross_estate sec_2601 imposes a tax on every generation-skipping_transfer gst made by a transferor to a skip_person a gst is defined under sec_2611 as a taxable_distribution a taxable_termination and a direct_skip under sec_2631 in effect at the time of decedent’s death for purposes of determining the inclusion_ratio every individual is allowed a gst_exemption of dollar_figure adjusted for inflation under sec_2631 that may be allocated by the individual or his executor to any property with respect to which the individual is the transferor sec_2631 provides that any allocation under sec_2631 once made is irrevocable sec_2632 provides that an individual's gst_exemption may be allocated at any time on or before the date prescribed for filing the estate_tax_return for such individual's estate determined with regard to extensions regardless of whether such return is required to be filed sec_2632 as in effect on date provides that any portion of an individual's gst_exemption which has not been allocated within the time prescribed by subsection a shall be deemed to be allocated as follows - a first to property which is the subject of a direct_skip occurring at such individual's death and b second to trusts with respect to which such individual is the transferor and from which a taxable_distribution or a taxable_termination might occur at or after such individual's death sec_26_2632-1 provides in relevant part that a decedent's unused gst_exemption is automatically allocated on the due_date for filing form_706 to the extent not otherwise allocated by the decedent's executor on or before that date unused exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the value of the property as finally determined for estate_tax purposes chapter value first to direct skips treated as occurring at the transferor's death the balance if any of unused gst_exemption is allocated pro_rata subject_to the rules of sec_26_2642-2 on the basis of the chapter value of the nonexempt_portion of the trust property to trusts with respect to which a taxable_termination may occur or from plr-102505-12 which a taxable_distribution may be made however no automatic allocation of gst_exemption is made to a_trust that will have a new transferor with respect to the entire trust prior to the occurrence of any gst with respect to the trust sec_2652 provides in part that for purposes of chapter the term transferor means in the case of any property subject_to the tax imposed by chapter the decedent an individual shall be treated as transferring any property with respect to which such individual is the transferor sec_2652 provides that in the case of any trust with respect to which a deduction is allowed under sec_2056 the estate of the decedent may elect to treat all of the property in such trust for purposes of chapter as if the qtip_election had not been made this election is referred to as the reverse_qtip_election the consequence of a reverse_qtip_election is that the decedent remains for gst tax purposes the transferor of the qtip_trust for which the election is made as a result the decedent's gst_exemption may be allocated to that qtip_trust sec_26_2652-2 provides that a reverse_qtip_election is not effective unless it is made with respect to all of the property in the trust to which the qtip_election applies sec_26_2654-1 provides in part that the severance of a_trust that is included in the transferor's gross_estate or created under the transferor's will into two or more trusts is recognized for purposes of chapter if the governing instrument does not require or otherwise direct severance but the trust is severed pursuant to discretionary authority granted either under the governing instrument or under local law and a the terms of the new trust provide in the aggregate for the same succession of interests and beneficiaries as provided in the original trust b the severance occurs or a reformation proceeding if required is commenced prior to the date prescribed for filing the federal estate_tax_return including extensions actually granted for the estate of the transferor and c the new trusts are severed on a fractional basis if severed on a fractional basis the separate trusts need not be funded with a pro_rata portion of each asset held by the undivided trust the trusts may be funded on a nonpro rata basis provided funding is based on either the fair_market_value of the assets on the date of funding or in a manner that fairly reflects the net appreciation or depreciation in the value of the assets measured from the valuation_date to the date of funding plr-102505-12 under sec_301_9100-1 the commissioner has discretion to grant a reasonable extension of time under the rules set forth in sec_301_9100-2 and sec_301_9100-3 to make a regulatory election or a statutory election but no more than months except in the case of a taxpayer who is abroad under all subtitles of the internal_revenue_code except subtitles e g h and i sec_301_9100-3 provides the standards used to determine whether to grant an extension of time to make an election whose due_date is prescribed by a regulation and not expressly provided by statute under sec_301_9100-1 a regulatory election includes an election whose due_date is prescribed by a notice published in the internal_revenue_bulletin in accordance with sec_2642 and notice_2001_50 2001_34_irb_189 taxpayers may seek an extension of time to make an allocation described in sec_2642 under the provisions of sec_301_9100-3 requests for relief under sec_301_9100-3 will be granted when the taxpayer provides the evidence to establish to the satisfaction of the commissioner that the taxpayer has acted reasonably and in good_faith and the grant of relief will not prejudice the interests of the government sec_301_9100-3 provides that a taxpayer is deemed to have acted reasonably and in good_faith if the taxpayer reasonably relied on a qualified_tax professional including a tax professional employed by the taxpayer and the tax professional failed to make or advise the taxpayer to make the election based on the facts and representations made we conclude that the standards of sec_301_9100-1 and sec_301_9100-3 have been met therefore an extension of time is granted until days from the date of this letter to sever trust b into exempt trust b and non-exempt trust b and to make a reverse_qtip_election with respect to exempt trust b finally we rule that the automatic allocation rules of sec_2632 in effect on date will automatically allocate decedent’s unused gst_exemption to exempt trust b the reverse_qtip_election should be made on a supplemental form_706 united_states estate and generation-skipping_transfer_tax return the supplemental form_706 should be filed on behalf of decedent's_estate with the internal_revenue_service center cincinnati oh a copy of this letter should be attached the rulings contained in this letter are based upon information and representations submitted by the taxpayer and accompanied by a penalty of perjury statement executed by an appropriate party while this office has not verified any of the material submitted in support of the request for rulings it is subject_to verification on examination plr-102505-12 except as specifically ruled herein we express no opinion on the federal tax consequences of the transaction under the cited provisions or under any other provisions of the code this ruling is directed only to the taxpayer requesting it sec_6110 of the code provides that it may not be used or cited as precedent in accordance with the power_of_attorney on file with this office a copy of this letter is being sent to your authorized representatives sincerely associate chief_counsel passthroughs special industries by _________________________________ lorraine e gardner senior counsel branch office of associate chief_counsel passthroughs and special industries enclosure copy for sec_6110 purposes cc
